DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a system for color matching involving automotive paints, said system comprising: a storage device for storing instructions; one or more data processors configured to execute instructions to: receive a target image of the target coating, wherein the target image comprises target image data; apply a color model and a local color model to predict color differences between the target coating and a sample coating, wherein the input to the color model and local color model include actual color differences between the target coating and the sample coating; wherein the color model and local color model includes a feature extraction analysis process that determines image features by analyzing target pixel feature differences within the target coating, and optimize the predicted color differences using a relaxed constraint process; wherein the optimized color differences determine automotive paint components for spraying a substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2010/0138026 to Kaushal et al. discloses system(s) and method(s) for optimizing performance of a manufacturing tool are provided. Optimization relies on recipe drifting and generation of knowledge that capture relationships among product output metrics and input material measurement(s) and recipe parameters. Optimized recipe parameters are extracted from a basis of learned functions that predict output metrics for a current state of the manufacturing tool and measurements of input material(s). Drifting and learning are related and lead to dynamic optimization of tool performance, which enables optimized output from the manufacturing tool as the operation conditions of the tool changes. Features of recipe drifting and associated learning can be autonomously or externally configured through suitable user interfaces, which also can be drifted to optimize end-user interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672